—Appeal from a judgment of Cayuga County Court (Corning, J.), entered February 22, 2001, convicting defendant upon his plea of guilty of criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). Defendant failed to preserve for our review his contention that he was denied his constitutional right to a speedy trial (see CPL 470.05 [2]). Contrary to the further contention of defendant, the bargained-for sentence is neither unduly harsh nor severe. Present — Pigott, Jr., P.J., Green, Pine, Hayes and Gorski, JJ.